Order entered October 4, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00693-CV

 SHEILA MICHAL, INDIVIDUALLY AND AS A REPRESENTATIVE OF
          THE ESTATE OF ROBERT MICHAL, Appellant

                                      V.

  NEXION HEALTH AT GARLAND, INC. D/B/A PLEASANT VALLEY
   HEALTHCARE AND REHABILITATION CENTER AND NEXION
             HEALTH OF TEXAS, INC., Appellees

              On Appeal from the 160th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-05250

                                   ORDER

      On September 17, 2021, after being informed by the court reporter that the

reporter’s record had not been requested, we directed appellant to file written

verification she had requested the record. Although we cautioned appellant that

failure to respond within ten days could result in the appeal being submitted

without the reporter’s record, appellant has not responded. See TEX. R. APP. P.
37.3(c).   Accordingly, we ORDER the appeal submitted without the reporter’s

record. See id.

      As the clerk’s record has been filed, we ORDER appellant’s brief be filed

no later than November 3, 2021.

                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE